Case 2:20-cv-05495-MCS-GJS Document 60 Filed 04/21/21 Page 1 of 2 Page ID #:889



 1
 2
 3
 4                                                          JS-6
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   ELGIN BANKS, an Individual;           Case No. 2:20-cv-05495-MCS-GJS
11   NATALIE EPSTEIN, an Individual;
     BRANDY FLOWERS, an Individual;        JUDGMENT
12   CYNTHA VASSOR, an Individual;
13   and AUBREY KELLY, an Individual,
14
                      Plaintiffs,
15
                 v.
16
17   AMERICAN AIRLINES GROUP,
     INC., dba AMERICAN AIRLINES, a
18
     Delaware Corporation; and DOE
19   DEFENDANTS 1–20, inclusive,
20
                      Defendants.
21
22
23
24
25
26
27
28
                                           1
Case 2:20-cv-05495-MCS-GJS Document 60 Filed 04/21/21 Page 2 of 2 Page ID #:890



 1         Pursuant to this Court’s Order Granting Motion to Dismiss and to Strike Fourth
 2   Amended Complaint, it is hereby ordered, adjudged, and decreed that judgment is
 3   entered on all claims in favor of Defendant American Airlines Group, Inc., doing
 4   business as American Airlines, and against Plaintiffs Elgin Banks, Natalie Epstein,
 5   Brandy Flowers, Cynthia Vassor, and Aubrey Kelly. Plaintiffs shall take nothing from
 6   their action against Defendant. The action is dismissed with prejudice.
 7
 8   IT IS SO ORDERED.
 9
10   Dated: April 21, 2021
11                                                  MARK C. SCARSI
                                                    UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
